DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2008/0088207 (“Li”).
Claim 1
Li discloses a liquid ejecting head comprising: a piezoelectric element (piezoelectric element 300); and a vibrating plate configured to vibrate in response to actuation of the piezoelectric element (vibrating plate 50), the vibrating plate including a first layer that contains SiO2 and a second layer that contains ZrO2 and that is stacked on the first layer (paragraph [0049]), wherein the second layer includes an interface region in contact with the first layer and a surface-layer region opposite to the first layer with the interface region interposed therebetween (Fig. 11B, paragraph [0049]).
Li discloses the zirconia layer having several crystal orientations including (100), (002), (101), (-111) (paragraphs [0052-0054) but does not appear to explicitly disclose the interface region includes a region in which a first intensity is higher than a second intensity and in which the first intensity is higher than a third intensity where a degree of orientation of the (-211) crystal face of the second layer, measured by using an X-ray diffraction method, is denoted as the first intensity, the degree of orientation of the (-111) crystal face of the second layer, measured by using the X-ray diffraction method, is denoted as the second intensity, and the degree of orientation of the (002) crystal face of the second layer, measured by using the X-ray diffraction method, is denoted as the third intensity, and the surface-layer region may include a region in which the first intensity is higher than the third intensity and in which the second intensity is higher than the third intensity.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated where a degree of orientation of the (-211) crystal face of the second layer, measured by using an X-ray diffraction method, is denoted as the first intensity, the degree of orientation of the (-111) crystal face of the second layer, measured by using the X-ray diffraction method, is denoted as the second intensity, and the degree of orientation of the (002) crystal face of the second layer, measured by using the X-ray diffraction method, is denoted as the third intensity, and the surface-layer region may include a region in which the first intensity is higher than the third intensity and in which the second intensity is higher than the third intensity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the peak intensities of a crystal orientation in order to achieve improved adhesion between the silicon oxide and the zirconia layer (Li, paragraph [0052-0053]).    

Claim 2
Li discloses the liquid ejecting head according to claim 1.
Li does not appear to explicitly disclose wherein a first ratio in the interface region is smaller than the first ratio in the surface-layer region, where a ratio of the second intensity to the first intensity is denoted as the first ratio.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a first ratio in the interface region is smaller than the first ratio in the surface-layer region, where a ratio of the second intensity to the first intensity is denoted as the first ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the ratio of peak intensities of a crystal orientation in order to achieve improved adhesion between the silicon oxide and the zirconia layer (Li, paragraph [0052-0053]).    

Claim 3
Li discloses the liquid ejecting head according to claim 2.
Li does not appear to explicitly disclose wherein the first ratio in the interface region is 0.4 or more and 0.7 or less.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first ratio in the interface region is 0.4 or more and 0.7 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the ratio of peak intensities of a crystal orientation in order to achieve improved adhesion between the silicon oxide and the zirconia layer (Li, paragraph [0052-0053]).    

Claim 4
Li discloses the liquid ejecting head according to claim 3.
Li does not appear to explicitly disclose wherein the surface-layer region includes a region in which the first ratio is 0.3 or more and 0.7 or less.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first ratio in the interface region is 0.3 or more and 0.7 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the ratio of peak intensities of a crystal orientation in order to achieve improved adhesion between the silicon oxide and the zirconia layer (Li, paragraph [0052-0053]).    

Claim 5
Li discloses the liquid ejecting head according to claim 1.
Li does not appear to explicitly disclose wherein a second ratio in the interface region is smaller than the second ratio in the surface-layer region, where a ratio of the third intensity to the first intensity is denoted as the second ratio.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a second ratio in the interface region is smaller than the second ratio in the surface-layer region, where a ratio of the third intensity to the first intensity is denoted as the second ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the ratio of peak intensities of a crystal orientation in order to achieve improved adhesion between the silicon oxide and the zirconia layer (Li, paragraph [0052-0053]).    

Claim 6
Li discloses the liquid ejecting head according to claim 5.
Li does not appear to explicitly disclose wherein the second ratio in the interface region is 0.3 or more and 0.7 or less.  
Li does not appear to explicitly disclose wherein the surface-layer region includes a region in which the first ratio is 0.3 or more and 0.7 or less.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first ratio in the interface region is 0.3 or more and 0.7 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the ratio of peak intensities of a crystal orientation in order to achieve improved adhesion between the silicon oxide and the zirconia layer (Li, paragraph [0052-0053]).    

Claim 7
Li discloses the liquid ejecting head according to claim 6.
Li does not appear to explicitly disclose wherein the surface-layer region includes a region in which the second ratio is 0.4 or more and 0.7 or less.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first ratio in the interface region is 0.4 or more and 0.7 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the ratio of peak intensities of a crystal orientation in order to achieve improved adhesion between the silicon oxide and the zirconia layer (Li, paragraph [0052-0053]).    

Claim 8
Li discloses the liquid ejecting head according to claim 1.
Li does not appear to explicitly disclose wherein the third intensity in the interface region is lower than or equal to the second intensity.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the third intensity in the interface region is lower than or equal to the second intensity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the ratio of peak intensities of a crystal orientation in order to achieve improved adhesion between the silicon oxide and the zirconia layer (Li, paragraph [0052-0053]).    

Claim 9
Li discloses the liquid ejecting head according to claim 1, wherein the ZrO2 constituting the second layer has a columnar crystal structure (Li, paragraph [0052], columnar crystals).  

Claim 12
Li discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to claim 1; and a control portion that controls an ejection operation of the liquid ejecting head (Li, paragraph [0051], drive circuit).  

Claim 13
Li discloses an actuator comprising: a piezoelectric element (piezoelectric element 300); and a vibrating plate configured to vibrate in response to actuation of the piezoelectric element (vibrating plate 50), the vibrating plate including a first layer that contains SiO2 and a second layer that contains ZrO2 and that is stacked on the first layer (paragraph [0049]), wherein the second layer includes an interface region in contact with the first layer and a surface-layer region opposite to the first layer with the interface region interposed therebetween (Fig. 11B, paragraph [0049]).
Li discloses the zirconia layer having several crystal orientations including (100), (002), (101), (-111) (paragraphs [0052-0054) but does not appear to explicitly disclose the interface region includes a region in which a first intensity is higher than a second intensity and in which the first intensity is higher than a third intensity, where a degree of orientation of the (-211) crystal face of the second layer, measured by using an X-ray diffraction method, is denoted as the first intensity, the degree of orientation of the (-111) crystal face of the second layer, measured by using the X-ray diffraction method, is denoted as the second intensity, and the degree of orientation of the (002) crystal face of the second layer, measured by using the X-ray diffraction method, is denoted as the third intensity, and the surface-layer region may include a region in which the first intensity is higher than the third intensity and in which the second intensity is higher than the third intensity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the interface region includes a region in which a first intensity is higher than a second intensity and in which the first intensity is higher than a third intensity, where a degree of orientation of the (-211) crystal face of the second layer, measured by using an X-ray diffraction method, is denoted as the first intensity, the degree of orientation of the (-111) crystal face of the second layer, measured by using the X-ray diffraction method, is denoted as the second intensity, and the degree of orientation of the (002) crystal face of the second layer, measured by using the X-ray diffraction method, is denoted as the third intensity, and the surface-layer region may include a region in which the first intensity is higher than the third intensity and in which the second intensity is higher than the third intensity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the peak intensities of a crystal orientation in order to achieve improved adhesion between the silicon oxide and the zirconia layer (Li, paragraph [0052-0053]).    

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2008/0088207 (“Li”) in view of U.S. Patent Pub. 2014/0111582 (“Ohashi”).
Claim 10
Li discloses the liquid ejecting head according to claim 1.
Li discloses a columnar crystal structure but does not appear to explicitly disclose wherein the ZrO2 constituting the second layer has a monoclinic crystal structure.  
Ohashi discloses a similar liquid ejecting head also including a zirconia layer and identifying monoclinic crystal structure for the zirconia layer (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the ZrO2 constituting the second layer has a monoclinic crystal structure, as disclosed by Ohashi, into the device of Li, for the purpose of providing a more minute and crackless zirconia layer (Ohashi, paragraph [0012]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2008/0088207 (“Li”) in view of U.S. Patent Pub. 2017/0212278 (“Abe”).
Claim 11
Li discloses the liquid ejecting head according to claim 1.
Li does not appear to explicitly disclose wherein the interface region of the second layer has compressive stress and the surface-layer region of the second layer has tensile stress.  
Abe discloses a similar liquid ejecting head also including zirconia and silica films deposited together having tensile stress and compressive stress at the interfaces (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the interface region of the second layer has compressive stress and the surface-layer region of the second layer has tensile stress, as disclosed by Abe, into the device of Li, for the purpose of offsetting stress between layers during deposition (Abe, paragraph [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853